Citation Nr: 1717738	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-20 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.  He also has additional service in the reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In December 2012, the Board remanded the claims to the RO for additional development; the claims have now been returned to the Board for further appellate review.

In May 2012, the Veteran appeared before the undersigned Veterans Law Judge at a hearing held at the RO and offered testimony regarding the claim for service connection for varicose veins.  A transcript of this hearing has been associated with the record.  He also requested to appear at a hearing for his hearing loss claim, but he later withdrew this request in October 2012.

The Board is aware that the Veteran appealed January 2008 and June 2015 rating decisions that denied claims for service connection for sleep apnea and a traumatic brain injury, respectively, and that he requested hearings in connection with these claims.  The Veteran's claims file reflects that the RO is aware of his requests and is in the process of scheduling a hearing on these issues.

The record before the Board consists of records included in electronic files known as Virtual VA and the Veterans Benefit Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay, additional development is needed before a decision can be reached with regard to the claims on appeal.

As an initial matter, the Board highlights that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given the deficiencies with the May and June 2014 VA opinions obtained for the hearing loss and varicose veins claims explained further below, these claims must be remanded in order to obtain adequate etiological opinions and to ensure compliance with the prior Board remand.

The Veteran underwent a VA examination in June 2014 to address his claim for service connection for hearing loss.  The June 2014 examination failed to show a hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2016).  However, as noted in the December 2012 remand, he was shown to have a bilateral hearing loss disability as defined by VA regulations on a May 2007 VA examination.  The June 2014 examiner failed to provide an opinion as to whether the Veteran's previously diagnosed hearing loss is due to in-service acoustic trauma as directed by the December 2012 remand.  Thus, this most recent examination does not comply with the prior remand directives.  Given this, coupled with the discrepancies between the May 2007 and June 2014 audiometric results, the Veteran must be afforded a new VA examination to determine whether any degree of a hearing loss disability shown during the pendency of claim is due to noise exposure during service.

Notably, the June 2014 examiner commented that the Veteran's initial responses on audiometric testing were exaggerated.  The Board advises the Veteran that he has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191   (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68   (1993).  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655  (2016).  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  As was noted by the Court, by failing to cooperate during VA examinations Veterans "subject them[selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).

The December 2012 remand also instructed that the Veteran be afforded a VA examination in order to obtain an etiological regarding his bilateral varicose veins.  His right leg varicose veins were noted to have preexisted service, and a May 2014 VA examiner essentially opined that the Veteran's claim of aggravation of the right leg disorder was less likely caused during active service.  The examiner, however, did not provide an opinion as to whether the left leg varicose veins were incurred in or are due to service.  Due to this failure, the May 2014 VA examination is incomplete and not in compliance with the previous remand.  Another opinion must be obtained before the claim can be adjudicated.  

Finally, while on remand, the AOJ should obtain all outstanding VA and private medical records pertinent the claims. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding VA and private medical records pertinent to the claims on appeal.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  Additionally, inform the Veteran of the consequences for failure to report for a VA examination or failure to cooperate with the examiner.  38 C.F.R. §§ 3.158, 3.655 (2016).  

3.  Then, schedule the Veteran for a VA audiological examination by an examiner with appropriate expertise, other than the May 2007 and June 2014 examiners, to determine the nature and etiology of any hearing loss disability present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any hearing loss disability present during the pendency of the claim as to whether it is at least as likely as not that the disorder was incurred due to the Veteran's active service.  The examiner must specifically discuss whether it is at least as likely as not that the acoustic trauma that was sustained during service resulted in hearing loss that was first manifested after discharge from service.  

The examiner should be advised that hearing loss need not be shown by the results of audiometric testing during the claimant's period of active military service in order for service connection to be granted.

For purposes of the opinion, the examiner should assume that the Veteran is credible.  The rationale for any opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  After completion of all necessary records development, all pertinent evidence of record must be made available to and reviewed by an examiner with sufficient expertise, who has not previously provided an opinion in this case, to determine whether the Veteran's varicose veins are related to or were aggravated by his active service.

Following a review of the record, and with consideration of the Veteran's competent statements, the examiner is asked to opine as to the following:

(a)  Is it as likely as not that the Veteran's preexisting varicose veins of the right leg increased in severity beyond their natural progression during active service?

(b)  Is it as likely as not that the Veteran's current varicose veins of the left leg were incurred in or are due to active service?

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures. 

6.  After completion of the foregoing, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




